Title: To Benjamin Franklin from Antoine-Norbert d’Artus, 17 July 1782
From: Artus, Antoine-Norbert d’
To: Franklin, Benjamin


Monsieur
à Belfort le 17 juillet 1782
Je prends la liberté de vous adresser un memoire Relatif au Sr Penet. Linteret que je prends à ce jeune homme depuis sa plus tendre enfance et mon attachement pour son honnette famille me font ressentir l’amertume de son malheur. Instruit des Causes qui ÿ ont donné lieu, j’ose m’adresser à votre Excellence dans une pleine conviction de sa justice et de sa Bienfaisance, implorant sa bonté pour relever du plus grand des malheurs un Sujet du Roy qui s’est laissé emporté par un desir ardent d’etre de quelq’utilité aux états unis de L’Amerique.
Je suis avec un tres profond respect Monsieur Votre tres humble et tres obeissant Serviteur.
D’Artuschev de st Louis: Lant Colonel D’infanterie
